DETAILED ACTION
This office action is in response to the communication received April 7, 2021 concerning application number 15/922,692.
The amendments of claims 1-2; cancellation of claims 18-29; and addition of claims 30-34 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments regarding Nigam and Williams as applied to claim 1 are not persuasive. Applicant argues that Williams teaches a device that does not have identical opposing sides or opposing sides that perform the same function and thus limits its teaching to a device having a hollow reservoir defined to have one side with a single region and an opposing side of the reservoir having two or more regions such that a person of ordinary skill applying the teachings of Williams to the Nigam device would arrive at a device that modifies only one side of the Nigam device. However, Nigam discloses the desirability of a device overall, including both sides, to permit tissue growth but also for tissue growth to be avoided within the reservoir (see para. 18, 36, 41, 54) while allowing for diffusion through materials/membranes of both sides of the device (see Fig. 2, para. 40), which is related directly to the desirability of a layer/material with two layers that allow for both tissue growth promotion, tissue growth avoidance within the reservoir, and diffusion through the material disclosed by Williams (see para. 28, 30, 33, 56). Consequently, one of ordinary skill in the art would look at the two layer side of the reservoir created by Williams and combine those teachings with those disclosed by Nigam, as the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claims do not exclude discrete layers, only that the microporous diffusion materials comprise a tissue ingrowth proliferation side formed at a microporous membrane and a tissue diffusion side at a different microporous membrane, requiring that each micoporous diffusion material comprises two layers/sheets, as a membrane is a thin sheet or layer. Consequently,  layers 11, 12 of Williams are interpreted as a multilayer material such as a composite, due to the teaching of them being bonded/laminated (see Williams, para. 53). Applicant further argues that Nigam does not disclose the claimed sealing engagement and requires that peripheral edges be hermetically sealed to form a flange such that the fluid cannot escape the reservoir. However, Nigam specifically discloses that the diffusion membranes (walls 22a, 22b) are sealed at their edges, forming a reservoir (see Fig. 2) and in the device of Nigam and Williams, these diffusion membranes would be the second microporous membrane and third microporous membrane due to them being at the tissue diffusion sides that face one another and prevent tissue ingrowth within the reservoir (see rejection of claim 1 below). Applicant further argues that because Williams was published over two years before Nigam was filed and were not included in the invention of Nigam, that one skilled In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, proper motivation from the disclosure of Nigam was used to combine teachings of Williams with those of Nigam. Applicant further agues that Nigam uses apertures to allow for ingrowth and disclose only one porosity in the membranes while Williams uses membranes with two different porosities and because of this, one of ordinary skill from preventing ingrowth to allowing ingrowth. However, it seems that Nigam discloses both the desirability of ingrowth (as Applicant points out in the use of apertures) and the desirability of preventing ingrowth, as Applicant points out is in paragraph 36 of Nigam. Consequently, it seems that one of ordinary skill in the art would look at teachings of Williams as it shows an easy way to get to both desires disclosed by Nigam. Additionally, in response to applicant's argument that the references fail to show certain additional features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increased dispersion of drainage by allowing fluid to escapefrom within the inflatable reservoir at or near the peripheral edges) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments regarding claim 31 are not persuasive. Applicant argues that the same arguments as those applied to claim 1 apply to claim 31 and as those are not persuasive, arguments regarding claim 31 are not persuasive. 
Applicant’s arguments regarding claim 32 and the “unbonded” limitations are persuasive, as Williams and Nigam do not show this feature. However, this limitation also leads to a new matter issue and claim 32, along with its dependents, are still rejected below. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “sealing engagement,” claimed in at least claim 1 and its dependents, does not appear within the specification. It seems that this would not be new matter due to paragraph 69 of the originally filed specification including “sealed reservoir” and the engagement between the second and third microporous membranes shown in at least Fig. 2B.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 13-17, and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first and second layers" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. From Applicant’s April 7, 2021 Remarks it seems that “the first and second layers” should have been “the first and second microporous diffusion materials” (see 4/7/2021 Remarks, page 10). Additionally, the use of “first tissue ingrowth diffusion side” and “second ingrowth diffusion side” is indefinite as this wording suggests ingrowth is allowed on these sides when the specification suggests that these are configured to resist tissue ingrowth (see para. 4, 23 of originally field specification). Additionally, the limitations “a third microporous membrane that is situated to a fourth microporous membrane so as to form a second tissue ingrowth proliferation side at the second microporous membrane and a second tissue ingrowth diffusion side at the second microporous membrane” renders the claim indefinite. The limitations of claim 1 require that a second microporous membrane has a second tissue ingrowth proliferation side and a second tissue ingrowth diffusion side (both of these being related to the third and fourth microporous membranes) as well as a first tissue ingrowth diffusion side formed at it while the second microporous membrane also is situated between the first and fourth microporous membranes such that that an inflatable reservoir is disposed between the second microporous membranes from a sealing engagement. The second microporous membrane is not disclosed in the specification and drawings as supplying the positioning required by currently amended claim 1 (see Fig. 2A, first microporous membrane 1100, second microporous membrane 1200, third microporous membrane 1300, fourth microporous membrane 1400), as the second microporous membrane and third microporous membrane create a reservoir between them due to a sealing engagement but a second tissue diffusion side and a second tissue ingrowth proliferation side are not formed at the second microporous membrane, as these are formed at the third and fourth microporous membranes, respectively, especially as the disclosure discloses the outer membranes (first and fourth) allowing for tissue ingrowth while the inner membranes (second and third) resist tissue ingrowth (see para. 4 of originally filed specification), which consequently leads to confusion about the exact configuration of the fluid drainage device in relation to the second microporous membrane. It seems that Applicant may have intended the limitation to be “a third microporous membrane that is situated to a fourth microporous membrane so as to form a second tissue ingrowth proliferation side at the fourth microporous membrane and a second tissue ingrowth diffusion side at the third microporous membrane” and as such, the limitations are examined in this manner below. 
Claims 2-4, 13-17, and 30 are rejected as dependents of claim 1. 
Regarding claim 2, the limitations “within the inflatable reservoir” in lines 3 and 5 render the claim indefinite, as it is unclear how the inflatable reservoir can be disposed between the second and third microporous membranes and at the same time, portions of the second and third microporous membranes can be within the inflatable reservoir. 
Regarding claim 16, the limitations “resist tissue ingrowth” are indefinite as they seem to conflict with the limitations “tissue ingrowth diffusion side,” which suggests promotion of tissue ingrowth.
Claim 30 recites the limitation "the first multi-layer material" in line 1 and “the second multi-layer material” in line 3.  There is insufficient antecedent basis for these limitations in the claim. Claim 30 additional recites the limitation "the mating peripheral edges" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 31 recites the limitation "the tissue ingrowth diffusion side" in line 4 and “the tissue diffusion side” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it seems that these limitations may be referring to either the “tissue ingrowth proliferation side” or the “tissue diffusion proliferation side” but due to the combination of ingrowth with diffusion, it is difficult to decipher what exactly Applicant intended to claim. This issue is further complicated by the fact that it seems the tissue ingrowth proliferation side in disclosed in the specification (see Fig. 2B) as facing outwardly away from the internal reservoir while the tissue diffusion proliferation side is shown as surrounding the internal reservoir, which seems to be the opposite of what is being claimed. For examination purposes, this claim is examined as requiring that the internal reservoir is surrounded by the tissue diffusion proliferation side of the microporous material and the tissue ingrowth proliferation side faces outwardly away from the internal reservoir. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 30, and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the limitation “wherein first portions of the second and third microporous membranes are partially engaging each other within the inflatable reservoir and adjacent second portions of the second and third microporous membranes are separate from one another within the inflatable reservoir” is not adequately supported by the originally filed specification and claims. Paragraph 5 of the originally filed specification states “the second and third microporous membranes are partially bonded to each other such that portions of the second and third microporous membranes are free to slide relative to or separate from each other,” which supports previous claim 2. The current amendments require “partially engaging,” which is broader than “partially bonded,” and that portions of the second and third microporous membranes are within the inflatable reservoir, when the second and third microporous membranes, between them, create the reservoir, so there is no disclosure of them being within the reservoir. 
Regarding claim 30, the originally filed specification and claims do not provide adequate support for “consistent thickness across a cross-section of the biological fluid drainage device and the second multi-layer material has a second consistent thickness across the cross-section of the biological fluid drainage device” and “wherein the first and second multi-layer materials each substantially maintain the first and second consistent thicknesses adjacent to the peripheral edges of the first and second multi-layer materials.”
Regarding claim 32, the originally filed specification and claims do not provide adequate support for “the sealing engagement is such that the first porous membrane side is unbonded from the fourth porous membrane side so as to allow drainage of biological fluid at or near the periphery of the first porous membrane side and the fourth porous membrane side. It seems that in order for “sealing engagement” to occur between the “first porous membrane” and “the second porous membrane,” that some sort of bonding must occur between at least the first and second porous membranes in order to define the internal reservoir. This is further supported by paragraphs 99, 170, and 176 of the originally filed specification, which discuss coupling (interpreted as bonding) as well as bonding via a hot press. As the first porous membrane side is part of the first porous membrane and the fourth porous membrane is part of the second porous membrane, with the first porous and second porous membranes disclosed as bonded, then the first porous membrane side and the fourth porous membrane side must be bonded to one another, even if not directly bonded to one another, via that bond created between the first porous and second porous membranes. 
Claims 33-34 are rejected as dependents of claim 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 13-17, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam (US 2005/0182450) in view of Williams et al. (US 2002/0156413).
Regarding claims 1 and 16, Nigam discloses a body including a first microporous diffusion material 22a and a second microporous diffusion material 22b and an inflatable reservoir 20 defined between the first and second microporous diffusion materials (see Fig. 2, para. 40, fluid tight seal with the tube), each microporous diffusion material including a microporous membrane comprising a plurality of small holes allowing for diffusion and creation of a tissue diffusion side (see para. 39), the membranes facing inwardly toward each other and forming a sealing engagement therebetween along peripheral edges to define an inflatable reservoir 20 (see Fig. 2, para. 40); and a fluid conduit 12 having a first end 18 and a second end 16, the first end being fluidly coupled to the reservoir and the second end extending outside the body and being insertable into the fluid-filled body cavity such that the fluid from the fluid-filled body cavity is transferrable to the reservoir (see Figs. 1, 2, 5; para. 20, 21, 45). 
Nigam does not disclose the first microporous diffusion material comprising both a first microporous membrane situated to a second microporous membrane so as to form a first tissue proliferation side at the first microporous membrane in addition to the tissue diffusion side at the second microporous membrane or the second microporous diffusion material comprising a thir microporous membrane that is situated to a fourth microporous membrane so as to form a second tissue ingrowth proliferation side at the fourth microporous membrane and a second tissue diffusion side at the third microporous membrane, the second and third microporous membranes being situated between the first and fourth microporous membranes being situated between the first and fourth microporous membranes such that the first and second tissue ingrowth proliferation sides are facing outwardly from each other and the first and second tissue ingrowth diffusion sides are facing inwardly toward each other. Nigam also does not disclose wherein the second and third microporous membranes each comprise a plurality of small holes, and wherein the plurality of small holes of the second and third microporous membranes are sized to resist tissue ingrowth, and wherein the plurality of small holes of the first and fourth microporous membranes are sized to permit tissue ingrowth.
Nigam discloses it is both desirable to have the outer membranes configured to permit tissue growth (see para. 18, 41, 54) but also for tissue growth to be avoided within the reservoir (see para. 36). Williams discloses a glaucoma shunt with a flexible reservoir wall formed of layers made of an outer microporous membrane on the outside with pores of a diameter sufficient to allow blood vessels to pass through, the diameters being in the range of 1 to 500 µm situated to an inner microporous membrane with a smaller diameter sufficient to not permit cellular entry, the diameter being less than or equal to 0.8 µm, thereby maintaining the integrity of the reservoir(see Fig. 2; para. 28, 30, 33), in order to form a device with a long-term life expectancy while permitting an improved healing response from surrounding tissues (see para. 56).  Williams discloses the first and second porous regions 11, 12, which make up the outer microporous membrane and inner porous membrane, being laminated or bonded together, which could then be interpreted as creating a microporous diffusion material in the form of a composite material, (see Fig. 2, para. 15), as a composite material is a multilayer material. It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the outer membranes of Nigam each replaced with a microporous diffusion material comprising an inner and outer microporous membrane, the outer membrane on the outside with pore diameters being in the range of 1 to 500 µm and the inner membrane being less than or equal to 0.8 µm, these membranes disclosed by Williams, in order to form a device with a long-term life expectancy while permitting an improved healing response from surrounding tissues while also allowing for tissue ingrowth on the outside while preventing tissue ingrowth within the reservoir, disclosed as desirable by Nigam. Consequently, as the first membrane of Nigam would now be a first membrane and a second membrane making up a first microporous material, and the additional membrane of Nigam would be a third membrane and a fourth membrane making up a second microporous material, the inflatable reservoir of Nigam would then be between the second and third microporous membranes. Furthermore, the sizing of the pores of the second and third microporous membranes would be sized to resist tissue ingrowth and could be considered tissue diffusion sides due to being less than or equal to 0.8 µm and the pores of the first and fourth microporous membranes are sized to permit tissue ingrowth due to being 1 to 500 µm and can be considered tissue ingrowth proliferation sides.
Regarding claim 3, teachings of Nigam and Williams are described above but these references as described above do not specifically disclose the second and third microporous membranes each have a permeability that is different from a permeability of each of the first and fourth microporous membranes. 
However, Williams discloses the inner microporous membrane has smaller pores than the outside porous membrane (see para. 30), the larger pores of the outside porous membrane allowing for cellular entry that the smaller pores of the inner microporous membrane does not allow for (see para. 30). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the inner microporous membranes have smaller pores, and therefore permeability, than the outside porous membranes, in order to permit cellular entry through the outside microporous membranes but not through the inner microporous membranes into the reservoir, as disclosed by Williams. As the inner microporous membranes are the second and third microporous membranes and the outside microporous membranes are the first and fourth microporous membranes, the second and third microporous membranes will have a different permeability from that of the first and fourth microporous membranes. 
Regarding claim 4, teachings of Nigam and Williams are described above but these references as described above do not specifically disclose one of the first, second, third, and fourth microporous membranes comprising expanded polytetrafluoroethylene. 
Williams discloses the inner and outer membrane comprising expanded polytetrafluoroethylene (see para. 14) allowing for a desirable pore size (see para. 14, 30). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have any of the first, second, third, or fourth microporous membranes comprising expanded polytetrafluoroethylene, as Williams discloses inner and outer membranes comprising such a material for a desirable pore size. Furthermore, the selection of a known material based on its suitability for its intended use, supports an obvious determination (see MPEP 2144.07), and in this case the material of Williams would allow for the intended use of the device acting as a biological fluid device due to the material being used in a similar manner as in the glaucoma shunt of Williams.
Regarding claim 13, teachings of Nigam and Williams are described above and the resulting device of Nigam and Williams would have the first and fourth microporous membranes each configured to remain permeable to the fluid after ingrowth of tissue occurs in the first and fourth microporous membranes due to the different ingrowth of tissue, as tissue would grow slow enough such that fluid could easily still move through the pores of the microporous membranes at the same time as some tissue was through the pores. Additionally, fluid could go through the smaller pores of the second and third microporous membrane, be absorbed by the tissue that has grown into the first and fourth microporous members and diffuse to the outside of the first and fourth microporous membranes. 
Regarding claim 14, teachings of Nigam and Williams are described above, and as Nigam further discloses the membrane walls being sealed around the edges to form a sealed perimeter flange in order to form a fluid-tight seal with the tube (see para. 40, rejection of claim 1), the resulting reservoir of Nigam and Williams would be able to inflate when fluid is transferred into the reservoir (see Nigam, Figs. 1, 2, para. 40, 45).
Regarding claim 15, teachings of Nigam and Williams are described above and the resulting body of Nigam and Williams (see rejection of claims 1 and 14) would be configured to adopt a predetermined profile as a result of inflation of the reservoir, as the profile would be predetermined by the structure of the device and its position (the outcome of the profile/shape of the body is determined in advance by the structure of the membranes/tube and the resulting fluid that fills/inflates the reservoir).
Regarding claim 17, teachings of Nigam and Williams are described above and Nigams further discloses the fluid-filled body cavity is an anterior chamber of an eye and wherein the fluid is aqueous humor (see Fig. 5, para. 20, 21). 
Regarding claim 31, Nigam discloses a body including a microporous diffusion material 22a, 22b and an inflatable reservoir 20 formed therein such that the internal reservoir is surrounded by the material (see Fig. 2, para. 40, fluid tight seal with the tube), each microporous diffusion material including a microporous membrane comprising a plurality of small holes allowing for diffusion and creation of a tissue diffusion proliferation side (see para. 39), the membranes facing inwardly toward each other and forming a sealing engagement therebetween along peripheral edges to define the inflatable reservoir 20 (see Fig. 2, para. 40); and a fluid conduit 12 having a first end 18 and a second end 16, the first end being fluidly coupled to the reservoir and the second end extending outside the body and being insertable into the fluid-filled body cavity such that the fluid from the fluid-filled body cavity is transferrable to the reservoir (see Figs. 1, 2, 5; para. 20, 21, 45). 
Nigam does not disclose the microporous diffusion material having a tissue ingrowth proliferation side and a tissue diffusion proliferation side that is opposite the tissue ingrowth proliferation side such that the internal reservoir is surrounded by the tissue diffusion proliferation side such that the tissue ingrowth proliferation side faces outwardly away from the internal reservoir.
Nigam discloses it is both desirable to have the outer membranes configured to permit tissue growth (see para. 18, 41, 54) but also for tissue growth to be avoided within the reservoir (see para. 36). Williams discloses a glaucoma shunt with a flexible reservoir wall formed of layers made of an outer microporous membrane on the outside with pores of a diameter sufficient to allow blood vessels to pass through, the diameters being in the range of 1 to 500 µm situated to an inner microporous membrane with a smaller diameter sufficient to not permit cellular entry, the diameter being less than or equal to 0.8 µm, thereby maintaining the integrity of the reservoir(see Fig. 2; para. 28, 30, 33), in order to form a device with a long-term life expectancy while permitting an improved healing response from surrounding tissues (see para. 56).  Williams discloses the first and second porous regions 11, 12, which make up the outer microporous membrane and inner porous membrane, being laminated or bonded together, which could then be interpreted as creating a microporous diffusion material in the form of a composite material, (see Fig. 2, para. 15), as a composite material is a multilayer material. It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the outer membranes/material of Nigam each replaced with a microporous diffusion material comprising an inner and outer microporous membrane, the outer membrane on the outside with pore diameters being in the range of 1 to 500 µm and the inner membrane being less than or equal to 0.8 µm, these membranes disclosed by Williams, in order to form a device with a long-term life expectancy while permitting an improved healing response from surrounding tissues while also allowing for tissue ingrowth on the outside while preventing tissue ingrowth within the reservoir, disclosed as desirable by Nigam. Consequently, the side preventing tissue ingrowth would help create the reservoir and the side permitting ingrowth would face outwardly away from the reservoir. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Williams as applied to claim 1 above, and further in view of McClain et al. (US 2010/0015200).
Regarding claim 30, teachings of Nigam and Williams are described above and the resulting device of Nigam and Williams would have the first multi-layer material (first microporous diffusion material) have a thickness across a cross-section of the biological fluid drainage device (if there is a material with multiple membranes/layers, each membrane/layer has a thickness) and the second multi-layer material (second microporous diffusion material) have a thickness across the cross-section of the biological fluid drainage device (if there is a material with multiple membranes/layers, each membrane/layer has a thickness). 
Nigam and Williams do not specifically teach the thicknesses being consistent across the cross-section or the first and second multi-layer materials each substantially maintain the first and second consistent thicknesses adjacent to the mating peripheral edges of the first and second multi-layer materials. 
McClain discloses that it is well known to use layers defined by uniform thickness in a medical implant (see para. 31, 275). Consequently, it would have been obvious to a person having ordinary skill in the art to have each layer/membrane be of uniform thickness throughout, McClain disclosing such is well known in the medical device art, and as doing so will allow for ease of manufacture as only one thickness has to be communicated/produced for each membrane. Additionally, having the same thickness throughout would include those thicknesses up to and adjacent the peripheral edges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781